Wheeler, J.
The record presents but a single question which requires notice; and that is whether under the circumstances the note sued on was obligatory upon the defendant. And there can be no doubt that it was. The defendant intrusted his comakers of the note with his signature; and they having obtained credit upon the strength of it lie cannot shelter himself from responsibility up op the note in the hands of an innocent third party by alleging that the signature was not used for the purpose lie intended, or that lie did not especially authorize such third party to fill up the blank over his signature. Having intrusted his comakers with authority to use his signatura, if they had even abused that trust, of which there is no evidence, he must suffer the consequences of such abuse rather than an innocent third party. In such a case, if one should suffer loss, the maxim that he who trusts most must lose most is especially applicable. But here there is no evidence of any fraud or unfairness, or that the signature of tho defendant was not used in the manner and for the purposes intended. The defense set up does not appear to have been well founded ip law or fact, and we are of opinion that the judgment be affirmed.
Judgment affirmed.